Case 0:19-cv-60341-MGC Document 181 Entered on FLSD Docket 07/02/2020 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                           CASE NO.: 0:19-CV-60341-MGC/HUNT

   OJ COMMERCE LLC,
   and NAOMI HOME, INC.,

          Plaintiffs,

   v.

   KIDKRAFT, INC., and
   MIDOCEAN PARTNERS, L.P.,

         Defendants.
   _______________________________/

                   PLAINTIFFS’ MOTION FOR 45-DAY EXTENSION OF
                         FACT DISCOVERY DEADLINE ONLY

          Plaintiffs respectfully request the Court grant a 45-day extension of just the fact

   discovery deadline. All other case deadlines should remain in place.

          Plaintiffs are very mindful of the Court’s Order [ECF No. 125] that “[t]he Court will

   not grant any further extensions in this matter absent extenuating circumstances.” In

   accordance with that Order, the parties have already briefed summary judgment and

   completed expert discovery. That said, Plaintiffs respectfully submit that extenuating

   circumstances do exist for a short extension of just the fact discovery deadline.

          Plaintiffs’ prior submissions have detailed concerning circumstances raising serious

   questions about the integrity of Defendants’ discovery conduct. See ECF No 139, 143-1, 160,

   170; ECF No. 166 (emphasis added) (“The undersigned does not at this time assign any intent

   on the part of the Defendants to obstruct discovery”). While this conduct could justify an

   extension, that is not the basis for Plaintiffs’ current motion.
Case 0:19-cv-60341-MGC Document 181 Entered on FLSD Docket 07/02/2020 Page 2 of 4




          Instead, Plaintiffs’ motion is premised on the simple fact that it would be impossible

   for Plaintiffs to review, before fact discovery closes on July 20, the tens of thousands of

   documents Judge Snow has just ordered Defendants to turn over. [ECF No. 180].

          Specifically, Plaintiffs learned Defendants withheld over 94,000 documents that hit on

   the parties’ agreed-to search terms. This meant Defendants determined a mere 6% of the

   search term hits were responsive and withheld the remaining 94% of the documents. Asserting

   this responsiveness rate was inconceivable, Plaintiffs moved to compel Defendants to produce

   the 94,000 documents. [ECF No. 139]. Judge Snow found “that the sheer volume of

   documents withheld by Defendants on the basis of relevancy is concerning” and ordered their

   production. [ECF No. 166]. After Defendants moved for reconsideration and proposed an

   alternative approach, Judge Snow allowed them to withhold three categories of documents

   and produce the rest by July 15, 2020. [ECF No. 180]. Pursuant to that order, Plaintiffs are

   expecting tens of thousands of documents, totaling hundreds of thousands of pages, to be

   produced between now and July 15.

          Plaintiffs respectfully suggest that their inability to review, in the short time left for fact

   discovery, the hundreds of thousands of pages Defendants have been ordered to produce

   constitutes the rare extenuating circumstances that justify an extension under this Court’s

   prior order. Accordingly, Plaintiffs respectfully request a 45-day extension of just the fact

   discovery deadline so that Plaintiffs may sufficiently review Defendants’ production, conduct

   any needed follow-up document discovery, and conduct depositions with the benefit of that

   documentary discovery. The requested extension would not affect the Court’s trial date or

   any other deadline in the Court’s scheduling order. Mediation was concluded in December

   2019. Defendants’ Motion for Summary Judgment and Plaintiffs’ opposition are already on



                                                    2
Case 0:19-cv-60341-MGC Document 181 Entered on FLSD Docket 07/02/2020 Page 3 of 4




   file. Expert discovery has concluded, and Daubert motions will still be filed on or before July

   9, 2020. Allowing fact discovery to close on September 3, 2020 would not affect the parties’

   readiness to file the Joint Pretrial Stipulation on September 23, 2020, file proposed jury

   instructions on October 22, 2020, attend calendar call on November 4, 2020, or be ready for

   trial on November 9, 2020.

          WHEREFORE, Plaintiffs respectfully request that the Court grant this motion and

   extend the deadline for fact discovery only—and no other deadlines—for 45 days from July

   20, 2020 to September 3, 2020.

                             S.D. FLA. L.R. 7.1 CERTIFICATION

          In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with

   counsel for Defendants, who opposes the requested relief.

                                              Respectfully submitted,

                                              ROCHE CYRULNIK FREEDMAN LLP

                                           By: /s/Velvel Devin Freedman
                                              Velvel (Devin) Freedman
                                              Florida Bar No. 99762
                                              Constantine Economides
                                              Florida Bar No. 118177
                                              ROCHE CYRULNIK FREEDMAN LLP
                                              200 South Biscayne Boulevard
                                              Suite 5500
                                              Miami, Florida 33131
                                              vel@rcfllp.com
                                              ceconomides@rcfllp.com

                                              Mark A. Schweikert
                                              Florida Bar No. 70555
                                              SCHWEIKERT LAW PLLC
                                              1111 Biscayne Blvd., Suite 1550
                                              Miami, Florida 33131
                                              (305) 926-9452
                                              mark@schweikertlaw.com



                                                 3
Case 0:19-cv-60341-MGC Document 181 Entered on FLSD Docket 07/02/2020 Page 4 of 4




                                            Shlomo Y. Hecht, P.A.
                                            Florida Bar No.: 127144
                                            11651 Interchange Cir S
                                            Miramar, FL 33025
                                            Phone: 954-861-0025
                                            Fax: 615-413-6404
                                            Email: sam@hechtlawpa.com

                                            Attorneys for Plaintiffs



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 2, 2020, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
   document is being served this day on all counsel of record via transmission of Notices of
   Electronic Filing generated by CM/ECF.
                                                   /s/Velvel Freedman
                                                   VELVEL (DEVIN) FREEDMAN




                                               4
